DETAILED ACTION
Status of the Application
	Claims 21, 23-24, 28-44 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 21, 28, addition of claims 41-44, and cancellation of claims 22, 25-27, as submitted in a communication filed on 1/19/2021 is acknowledged.
New claims 41-44 are directed to the elected invention. Claims 29-40 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 21, 23-24, 28 and new claims 41-44 are at issue and are being examined herein. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The previous objection to the first paragraph of the specification as filed on 10/31/2019 is hereby withdrawn in view of Applicant’s amendment. 
The previous objection to the specification for not complying with sequence rules is hereby withdrawn by virtue of Applicant’s submission of replacement Figures 14A and 14B. 
The previous objection to the specification due to the presence of embedded hyperlinks is hereby withdrawn by virtue of Applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,580,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated  by amendment.
Claim 42 (claims 43-44 dependent thereon) is indefinite in the recitation of “wherein the single Class 2 CRISPR polynucleotide is in a complex with the Cpf1 protein” for the following reasons.  As written, it is unclear if the claim intends to encompass a complex comprising the polynucleotide and the Cpf1 protein.  If that is the case, the scope of claim 42 is different from that of claim 21, which is a polynucleotide.  If the intended subject matter is a complex that comprises the polynucleotide and the Cpf1 protein, the claim should be amended to be an independent claim.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
Claim 21 remains rejected and new claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zetsche et al. (Cell 163:759-771, published online 9/25/2015; cited in the IDS) in view of Joung et al. (WO 2014/144761 published 9/18/2014; cited in the IDS).  New grounds of rejection as they relate to new claims 41-43 are necessitated by amendment
Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over Zetsche et al. (Cell 163:759-771, published online 9/25/2015; cited in the IDS) in view of Joung et al. (WO 2014/144761 published 9/18/2014; cited in the IDS), and further in view of Doudna et al. (US Publication No. 2014/0068797 published 3/6/2014; cited in the IDS).
Claim 28 remains rejected and new claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Zetsche et al. (Cell 163:759-771, published online 9/25/2015; cited in the IDS) in view of Joung et al. (WO 2014/144761 published 9/18/2014; cited in the IDS), and further in view of Mali et al. (Science 339:823-826, 2/15/2013; cited in the IDS).  New grounds of rejection as they relate to new claim 44 are necessitated by amendment.
These rejections have been discussed at length in the prior Office action.  They are maintained and further applied to new claims 41-44 for the reasons of record and those set forth below.
Applicant argues that the pending claims are patentable because the cited references do not disclose, teach, or suggest each and every element of the claims.  Applicant asserts that neither Joung et al. nor Zetsche et al. disclose a single Class 2 CRISPR polynucleotide comprising a targeting region that comprises a mixture of DNA and RNA, and wherein the 5’ end of the targeting region comprises RNA.  Applicant states that Zetsche et al. do not include any disclosure about guide polynucleotides that include DNA and that Joung et al. do not mention anything about a mixture of DNA and RNA in the targeting region where the 5’ end of the targeting region comprises RNA. According to Applicant, none of the cited references provide any teaching, suggestion or guidance that would lead one of skill in the art to place DNA in any specific position in a Cpf1 guide polynucleotide that comprises a targeting region comprising a mixture of DNA and RNA.  Applicant refers to the teachings of Joung et al. and asserts that Joung et al. does not provide any guidance as to how to make the hybrid guide polynucleotides and retain the ability to bind to Cas9 and the target DNA or provide a guidepost as to having RNA in the 5’ end of, or any specific position of the targeting region of a guide polynucleotide that comprises a mixture of DNA and RNA, and maintain the ability to bind to a CRISPR enzyme.  

Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 41-44.  Claims 41-44 appear to be directed to (i) the single polynucleotide of claim 21, wherein the targeting region comprises at least 25 nucleotides, (ii) a complex comprising a Cpf1 protein and the single polynucleotide of claim 21, (iii) a cell that comprises the complex of (ii), and (iv) the cell of (iii) further comprising a donor polynucleotide.   With regard to the size of the targeting region, it is noted that the size of the targeting region would depend on the target desired by one of skill in the art.  For example, Zetsche et al. teach targeting regions of 24 nucleotides (Figure 3A, hybridized region), 23 nucleotides (Figure 7B, hybridized region; Figure 7D, region under the label “guide sequence”), and 20 nucleotides (Figure 7D, region under “guide sequence”).  Therefore, it would be obvious to have a targeting region of at least 25 nucleotides if the desired target comprises that number of nucleotides. With regard to a complex comprising a Cpf1 protein and the single Class 2 CRISPR polynucleotide, it is noted that Zetsche et al. teach a complex that comprises the Cpf1 protein and the single RNA molecule (Graphical Abstract; page 761, right column, Cpf1 is a single crRNA-guided endonuclease).  Zetsche et al. also teach human cells (HEK293FT cells) that were transfected to express the Cpf1 protein and the crRNA to obtain cleavage of a genomic target (page 768, Figure 7, caption; page 769, left column, SURVEYOR nuclease assay for genome modification, page 769, right column, Deep sequencing to characterize Cpf1 indel patterns in 293FT cells).   Therefore, since a complex comprising the Cpf1 protein and the crRNA is required for cleavage of the target, it follows that the transfected HEK293FT cells of Zetsche et al. comprise the Cpf1/crRNA complex.  With regard to a cell comprising the complex and a donor polynucleotide, it is reiterated herein that Mali et al. teach genome editing in human cells using an engineered Class 2 CRISPR system comprising Cas9, a single polynucleotide that comprises a targeting region and an activating region, and a repair donor polynucleotide (page 824, Figure 1).
With regard to the argument that Zetsche et al. do not include any disclosure about guide polynucleotides that include DNA and that Joung et al. do not mention anything about a mixture of DNA and RNA in the targeting region where the 5’ end of the targeting region comprises RNA, it is noted that 17-20 in SEQ ID NO: 4-14 (page 28, line 27-page 29, line 21), wherein said X17-20 nucleotides can be a mix of RNA and DNA (i.e., partially DNA).  Therefore, if the nucleotides labeled X17-20 have DNA and RNA, Joung et al. teach polynucleotides wherein the 5’ end of the polynucleotides, namely X17-20 ,  comprise RNA.   For example, according to Joung et al.,  X17-20 can be 5’-UUUUUUUUUUUUUTTTT-3’ or 5’-UTTTTTTTTTTTTTTTTTT-3’.  Applicant is reminded that the term “wherein the 5’ end of the targeting region comprises RNA” does not exclude the presence of DNA.  All that is needed is the presence of RNA at the 5’ end, which is clearly taught by Joung et al. as explained above.  
With regard to the argument that Joung et al. do not provide any guidance as to how to make the hybrid guide polynucleotides and retain the ability to bind to Cas9 and the target DNA, while it is agreed that the presence of DNA in the activating region of the guide polynucleotide is not taught or suggested by Joung et al., the claims simply require a mix of DNA and RNA in the targeting region and not in the activating region.   Please note that this is the reason why claim 23 has not been rejected as obvious.  Therefore, arguments regarding the ability to bind to Cas9 are not relevant to the instant case because the targeting region does not interact with the endonuclease.  The targeting region is expected to be free to interact with the target itself.  If Applicant is arguing that the presence of a mix of DNA and RNA would not allow the targeting region to hybridize to the desired target, it is noted that the native CRISPR system uses RNA to hybridize to a DNA target.  Therefore, it is unclear to the Examiner as to how DNA would not hybridize to DNA if there is complementarity.  In a targeting region that comprises RNA and DNA, one of skill in the art would certainly expect DNA bases to hybridize to other DNA bases so long as they are complementary. As taught by Joung et al., DNA-DNA duplexes are generally intolerant to mismatching compared to RNA-DNA.  Therefore, contrary to Applicant’s assertions, a targeting region that comprises DNA and RNA is expected to hybridize to the desired target and would not interfere with 
With regard to the argument that Joung et al. do not provide successful production of hybrid DNA/RNA single polynucleotides that can target any genomic DNA target, and do not provide evidence that placing RNA in any particular position of a targeting region comprising a mixture of DNA and RNA would successfully bind with a CRISPR enzyme, even in the context of a Cas9 system, it is noted that the targeting region is the part of the single polynucleotide that hybridizes to the target and is not expected to bind to the endonuclease.  It is reiterated herein that it is the activating region the part of the single polynucleotide that is expected to bind to the endonuclease.  Unless there is no complementarity between the targeting region and the desired target, one of skill in the art would expect hybridization of complementary strands.  Joung et al. as well as Zetsche et al. teach that the targeting region is designed to be complementary to the desired target.  As such, the targeting region can have any sequence.  See, for example, Figure 7B and 7D of Zetsche et al., where it is clearly shown that the sequence of the targeting region is modified based on the desired target.  Zetsche et al. show different sequences at the targeting region and cleavage of the target regardless of the sequences in the targeting region.  If Zetsche et al. teach that RNA and DNA can hybridize if complementary, Joung et al. teach that targeting regions comprising DNA and RNA will hybridize to their targets if complementary, and Zetsche et al. teach the potential of the Cpf1 system for gene editing (page 767, left column), it is unclear to the Examiner if Applicant is arguing that (i) DNA bases in the targeting region will not hybridize to DNA bases in the target if complementary, and (ii) gene editing with a CRISPR system is only possible if the targeting region is limited to certain sequences.    It should be noted that the claims do not have any specific structural limitations other than the presence of a mixture of DNA and RNA in the targeting region, including the presence of one or more RNA bases anywhere in the 5’ end of the targeting region.  While the specification is not disclosing where and which RNA/DNA bases should be placed in any targeting region, the Examiner has found the claims enabled for a single polynucleotide having a targeting region having any sequence that comprises a mixture of DNA and RNA at any place in the targeting region.  If 
With regard to the argument that Joung et al. teach that a DNA guided Cas9 nuclease system that uses a short DNA oligonucleotide with complementary to a tracrRNA may no longer be able to bind and cut at off-target sites but may still function in genomic localization of Cas9, it is noted that Zetsche et al. teach that (i) Cpf1 does not require a tracrRNA for directing the endonuclease to the target, and (ii) provides the minimum size of the single polynucleotide to be functional with Cpf1 as well as where the targeting region is located in the crRNA (page 763, left column). 
With regard to the argument that one of  skill in the art (i) would have not known which part of a guide polynucleotide performs the function equivalent to that of the tracrRNA in Cas9, or which part of the guide polynucleotide could be modified without affecting the guide polynucleotide’s ability to bind to Cpf1, or (ii) would not have been able to predict which part of a guide polynucleotide may include DNA or which part of a targeting region that comprises a mixture of DNA and RNA should include RNA, it is noted that Zetsche et al. (a) specifically describes the Cpf1 system, including the complete disclosure of the structure of the crRNA that interacts with a Cpf1 system, and (b) teach that the Cpf1-associated CRISPR array is processed independent of tracrRNA and that Cpf1 is a single crRNA-guided endonuclease (page 761, right column).  Zetsche et al. characterize the single crRNA, including the length requirement for the guide sequence, and the regions that corresponds to the activating region and the targeting region (page 762, right column, Sequence and structural requirements for the Cpf1 crRNA; page 763, left column, Figure 3; page 765, Figure 5).  Zetsche et al. provides the structures of crRNAs found to be functional for cleavage in vivo in human cell lines (Figure 7B and 7D) that clearly show the location of the targeting region and how this region can be modified to allow complementation to the desired target, as evidenced by the different guide sequences of the targeting region shown in Figure 7D.  Therefore, while it is agreed that it is unpredictable as to the effect of placing DNA in the activating region, which is .


Double Patenting
Claims 21-28 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,580,701.  
In view of Applicant’s timely submission of a terminal disclaimer, this rejection is hereby withdrawn.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 12, 2021